Title: To Thomas Jefferson from Edmond Charles Genet, 1 October 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



Monsieur
Newyork le 1er. octobre 1793. l’an 2e de la République française
 
Les Circonstances qui ont améné dans les Ports des etats-unis le Convoi de St. domingue ont interessé le Cœur de tous les americains. La perte que le Commerce de france éprouve à ce Sujet est d’autant plus considerable que plusieurs batimens ont été obligés pour echapper aux dangers qui les menaçaient de Fuïr sur leur lest. Ils sont venus dans vos ports chercher des secours et un asile et sans doute la France entendra avec reconnoissance le rapport de l’accueil qu’ils y ont reçu de leurs Freres.
Après avoir obtenu du Peuple americain des marques signalées de l’interet qu’il a pris individuellement a leur position, ils en sollicitent une de leur Gouvernement qui parait fondée Sur une loi portée dans la seconde session du Congrés en 1790. chapitre 35. section 35: cette Faveur est la remise du droit de tonnage et la loi qui Justifie leur demande est ainsi concuë and be it further enacted that if any Ship or vessel from any foreign port or place compelled by distress of Weather or other necessity. Il ne peut y avoir certainement de cas auquel le bénéfice de cette loi puisse s’appliquer plus Justement qu’a celui qui a amené dans vos ports le Convoi français. Je me promets que le Ministere américain prendra dans la plus serieuse consideration la demande que Je lui fais de la part de tous les Agens du Commerce de france interessés dans ce convoi: J’ai lieu de croire qu’il aura égard aux circonstances malheureuses
 
qui les ont mis dans la nécéssité exprimée par la loi de relacher ici—qu’il considerera le dédomagement pour le Fisc des Etats-unis et le bénéfice pour le commerce Americain qui resulteront de la vente des objets qu’on dechargera si on peut compter sur la remise reclamée.
Le Commerce Français est d’autant plus fondé a l’esperer que les batimens americains sont affranchis de cet impot dans les ports de france et J’ai lieu de croire d’après ces motifs que le gouvernement Fœderal s’empressera de donner aux preposés des douanes de Norfolk de Baltimore, de Newyork et autres ports ou se sont retirés les batimens Français, l’ordre de ne pas exiger de leurs capitaines le droit de tonnage, ou au moins d’en suspendre la perception Jusqu’a la tenuë du Congrès.
